(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, en 4 de mayo último esta Corte atendida la circuns-tancia de haberse en fecha anterior concedido a los apelantes una prórroga hasta mayo 27 para presentar un alegato, y existiendo la *994posibilidad de que en tal alegato el apelante pudiera demostrar que el presente recurso tuviera algún mérito, declaró sin lugar provisio-nalmente una moción para desestimar la presente apelación y con-cedió a los apelantes un nuevo término basta mayo 27 para radicar en la secretaría de este Tribunal una transcripción de las notas ta-quigráficas del juicio o de la vista del caso si fuese necesario, y para elevar a este Tribunal una copia debidamente autenticada de la es-tipulación en que el juez de distrito basó su sentencia.
PoR ouaNto, en mayo 31 esta Corte concedió a los apelantes otro nuevo término vencedero en junio 26 para radicar en la corte de distrito la transcripción de la estipulación en que se basó la-senten-cia de dicba corte y concedió además a los apelantes tiempo adicio-nal que vencería en junio 26 para radicar su alegato.
PoR CTJANTO, los apelantes hasta la fecha no han radicado, ni su alegato, ni la transcripción de la estipulación, ni (han solicitado prórroga adicional alguna para ello, y resulta a nuestro juicio cla-ramente frívola la presente apelación.
Por TANTO, se declara con lugar la moción de la parte apelada y se desestima como frívola la apelación interpuesta contra la sen-tencia que dictó la Corte de Distrito de San Juan en agosto 31, 1937.